                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRACEY TERRELL GRADY,                        )
                                             )
                   Plaintiff,                )
                                             )
                   v.                        )          1:18cv777
                                             )
KRISTIE B. BRAYBOY, et al.,                  )
                                             )
                   Defendants.               )


                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

     This   case        comes    before    the   undersigned   United   States

Magistrate Judge for a recommendation on the “Motion for Judgment

on the Pleadings” (Docket Entry 18) (the “Motion”)1 filed by

Kristie Brayboy, Renee Cordeiro, Kenneth E. Lassiter, Tammy S.

Lockamy, and Barry Smith (collectively, the “Defendants”). For the

reasons that follow, the Court should grant the Motion.

                                    BACKGROUND

     Pursuant to 42 U.S.C. § 1983, Tracey Terrell Grady (the

“Plaintiff”), an inmate with the North Carolina Department of

Public   Safety    (the    “NC    DPS”),    commenced   this   action   against

Defendants, various NC DPS employees, for their alleged violations

of his constitutional rights during his incarceration at Hoke

Correctional Institution (the “Hoke C.I.”).              (See Docket Entry 1




     1   For legibility reasons, this Opinion uses standardized
capitalization in all quotations from the parties’ materials.
(the “Complaint”) at 1-8.)2       According to the Complaint, Plaintiff

filed grievance number “4320-2018-IBK-07541” (the “Grievance”) with

the NC DPS “concerning the facts relating to []his [C]omplaint.”

(Id. at 8.)   The Complaint further states that Plaintiff appealed

the Grievance “to Step Two, [but] staff are illegally trying to

den[y   Plaintiff]    the   grievance    process.”   (Id.)      Plaintiff

elaborated that he “wrote many grievances,” which he attached to

his   Complaint,    which   the   grievance   examiner   “at   Hoke   C.I.”

rejected.   (Id.)    Per Plaintiff, “one is still in the appeal stage

at this time.”      (Id.)

      Plaintiff attached multiple grievances to his Complaint. (See

generally Docket Entry 1-1.)        Although the Grievance itself does

not appear (see generally id.), the attachments contain the NC DPS

Step One and Step Two responses to the Grievance (see id. at 1-2).3

These materials reflect that the NC DPS received the Grievance on

July 24, 2018, and issued a Step One denial on August 6, 2018,

which Plaintiff appealed the same day.           (See id. at 1.)       They




     2 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

     3   The NC DPS provides a three-step administrative review
process for inmate grievances. See Kelly v. Lewis, No. 1:12cv1385,
2017 WL 354267, at *4 (M.D.N.C. Jan. 24, 2017); see generally State
of North Carolina Department of Public Safety Prisons, Policy &
Procedures,        Administrative         Remedy      Procedure,
https://www.doc.state.nc.us/dop/policy_procedure_manual/g300.pdf
(last visited Oct. 9, 2019).

                                     2
further reflect that NC DPS issued a Step Two denial on August 23,

2018, which Plaintiff appealed the next day.          (See id. at 2.)

     On or about August 27, 2018, Plaintiff submitted the Complaint

(see Docket Entry 1-2 at 1),4 which bears a file-stamp of August

30, 2018 (see Docket Entry 1 at 1).5       Thereafter, Defendants filed

an Answer (see Docket Entry 16), which they subsequently amended

(see Docket Entry 17).      Both the Answer and Amended Answer assert

that, “[o]n the face of Plaintiff’s Complaint, it is clear that

Plaintiff has failed to exhaust all remedies for the claims he has

brought against the [d]efendants he has named.          It is Defendants’

intention to bring a motion for judgment on the pleadings on this

issue . . . .”    (Docket Entry 16 at 2; Docket Entry 17 at 2.)

Defendants   subsequently    moved   for   judgment    on   the   pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (the

“Rules”), on the grounds that “Plaintiff’s claims are barred for

failure to exhaust his administrative remedies prior to filing

suit.”   (Docket Entry 18 at 1.)




     4 Plaintiff did not date the Complaint (see Docket Entry 1 at
10), but he did date the accompanying Application to Proceed in
District Court without Prepaying Fees or Costs (see Docket Entry 2
at 2) and the submission envelope (see Docket Entry 1-2 at 1).
These items bear the date of August 27, 2018. (See id.; Docket
Entry 2 at 2.)

     5   Plaintiff filed his Complaint with the United States
District Court for the Eastern District of North Carolina (see
Docket Entry 1 at 1), which transferred this action to this Court
on September 12, 2018 (see Docket Entry 4 at 1-2).

                                     3
     In support of their Motion, Defendants submitted the Grievance

and the NC DPS’s Step One, Step Two, and Step Three responses to

the Grievance.     (Docket Entry 20-1 (the “Exhibits”) at 2-5.)          The

Exhibits reflect that, through Inmate Grievance Examiner Wakenda

Greene, the NC DPS denied the Grievance at Step Three on September

6, 2018. (See id. at 5 (“The [G]rievance is considered resolved by

prison staff and is, therefore, dismissed.”).)           In response to

Defendants’ Motion, Plaintiff requests that the Court “read the

exhausted   Step   Three   remedy   [to   the]   Grievance,”    which   “was

exhausted on 9-6[-]2018.”       (Docket Entry 22 at 3.)          Plaintiff

elaborates that, “[o]n September 6th 2018[, he] exhausted to Step

Three [the] Grievance,” noting that “the name of the [relevant]

Grievance Examiner is[] Wakenda Greene.”          (Id. at 2.)    Plaintiff

further “moves to enter the [exhausted Grievance into] evidence,”

asserting that “it would be in the interest of justice to grant

[him leave] to proceed to trial in this case.”         (Id.)

                               DISCUSSION

     I. Relevant Rules

     “[A] party may move for judgment on the pleadings” pursuant to

Rule 12(c) any time “[a]fter the pleadings are closed,” as long as

it moves “early enough not to delay trial.”        Fed. R. Civ. P. 12(c).

In evaluating a Rule 12(c) motion, the Court considers only the

pleadings, (I) taking all factual allegations in the Complaint as

true, (ii) taking all factual allegations in the answer “as true


                                     4
only where and to the extent they have not been denied or do not

conflict with the [C]omplaint,” and (iii) drawing all reasonable

inferences in favor of the nonmoving party.            Alexander v. City of

Greensboro, 801 F. Supp. 2d 429, 433 (M.D.N.C. 2011) (internal

quotation marks omitted). “The test applicable for judgment on the

pleadings   is   whether   or   not,   when   viewed   in   the    light   most

favorable to the party against whom the motion is made, genuine

issues of material fact remain or whether the case can be decided

as a matter of law.”       Smith v. McDonald, 562 F. Supp. 829, 842

(M.D.N.C. 1983), aff’d, 737 F.2d 427 (4th Cir. 1984), aff’d, 472

U.S. 479 (1985).    In other words, “a Rule 12(c) motion tests only

the sufficiency of the [C]omplaint and does not resolve the merits

of the plaintiff’s claims or any disputes of fact.”                 Massey v.

Ojaniit, 759 F.3d 343, 353 (4th Cir. 2014) (internal quotation

marks omitted).

     As such, if “matters outside the pleadings are presented to

and not excluded by the [C]ourt, the [Rule 12(c)] motion must be

treated as one for summary judgment under Rule 56.”               Fed. R. Civ.

P. 12(d).    In turn, under Rule 56, “[t]he [C]ourt shall grant

summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”          Fed. R. Civ. P. 56(a).       A genuine

dispute of material fact exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”


                                       5
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                   The

movant bears     the    burden of    establishing     the   absence   of    such

dispute.     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Moreover,

           [w]here, as here, the movant seeks summary judgment
      on an affirmative defense, [he] must conclusively
      establish all essential elements of that defense. When
      the defendant has produced sufficient evidence in support
      of [hi]s affirmative defense, the burden of production
      shifts to the plaintiff to come forward with specific
      facts showing that there is a genuine issue for trial.

Ray Commc’ns, Inc. v. Clear Channel Commc’ns, Inc., 673 F.3d 294,

299   (4th   Cir.    2012)    (citation    and   internal    quotation     marks

omitted).

      II. Exhaustion Requirement

      As relevant here, the Prison Litigation Reform Act of 1995, as

amended (the “PLRA”), provides that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title,

or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative

remedies as are available are exhausted.”            42 U.S.C. § 1997e(a).

This “exhaustion requirement applies to all inmate suits about

prison   life,      whether   they   involve     general    circumstances     or

particular episodes, and whether they allege excessive force or

some other wrong.”       Porter v. Nussle, 534 U.S. 516, 532 (2002).

The defendant bears the burden of establishing that a prisoner

failed to exhaust administrative remedies.           See Jones v. Bock, 549


                                       6
U.S. 199, 216 (2007) (“We conclude that failure to exhaust is an

affirmative defense under the PLRA, and that inmates are not

required to specially plead or demonstrate exhaustion in their

complaints.”).

       Nevertheless, the “exhaustion of administrative remedies under

the PLRA is a question of law to be determined by the judge.”

Drippe v. Tobelinski, 604 F.3d 778, 782 (3d Cir. 2010); see also

Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015) (“[A]ll . . . of

the circuits that have considered the issue agree that judges may

resolve factual disputes relevant to the exhaustion issue without

the participation of a jury.” (internal quotation marks omitted)).

A prisoner satisfies the PLRA exhaustion requirement when he “ha[s]

utilized all available remedies ‘in accordance with the applicable

procedural rules,’ so that prison officials have been given an

opportunity to address the claims administratively.”                  Moore v.

Bennette, 517 F.3d 717, 725 (4th Cir. 2008) (quoting Woodford v.

Ngo,   548   U.S.   81,   88   (2006)).    Thus,    the    relevant   prison’s

grievance procedures determine the steps that a prisoner must take

to meet his exhaustion obligations.         See id. at 726.

       The   NC   DPS   provides   a   three-part   Administrative      Remedy

Procedure (the “ARP”) for inmate grievances.              See generally State

of North Carolina Department of Public Safety Prisons, Policy &

Procedures,             Administrative          Remedy          Procedure,

https://www.doc.state.nc.us/dop/policy_procedure_manual/g300.pdf


                                       7
(last visited Oct. 9, 2019).6               The ARP provides that, “[f]rom

filing to final disposition, all grievances shall be processed

within ninety (90) days.”        ARP, Ch. G, Section .0307(a).        To meet

this objective, the ARP imposes certain time restrictions on the

processing of inmate grievances. See generally ARP, Ch. G, Section

.0307.    For instance, at Step One and Step Two, the NC DPS must

provide its formal written response within, respectively, (I) 15

days of accepting the grievance and (ii) 20 days of the request for

Step    Two   review.    ARP,    Ch.   G,    Section   .0307(f)(1)-(2).     In

addition, the Inmate Grievance Examiner must forward within 20 days

any Step Two appeal to the Secretary of Public Safety, who must

make a final Step Three determination within 30 days of receiving

such appeal. ARP, Ch. G, Section .0307(f)(3)-(4). Moreover, “[i]f

at any level of the [ARP], including the final level, the inmate

does not receive a response within the time provided for reply,

including any properly noticed extension, the absence of a response

shall    be    a   denial   at   that       level   which   the   inmate   may

appeal[] . . . .”       ARP, Ch. G, Section .0307(f)(5).7


     6 The Court may take judicial notice of the relevant ARP,
cited herein as “ARP, Ch. G, Section ____.” See Philips v. Pitt
Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (observing that
the Court “may properly take judicial notice of matters of public
record”); see also Massey, 759 F.3d at 347 (confirming that courts
may consider “matters of public record” in resolving motions under
Rule 12(c)).

     7 “Prisons may grant an extension of time to respond for up
to 70 days, if the normal time period for response is insufficient
                                                    (continued...)

                                        8
     III. Analysis

     As a preliminary matter, Defendants rely on Exhibits outside

the pleadings in support of their Motion.         (Compare Docket Entries

1 to 1-2, 16, 17, with Docket Entry 20-1.)               Accordingly, their

Motion more properly constitutes a request for summary judgment

than for judgment on the pleadings.         See Fed. R. Civ. P. 12(d).

The distinction between Rule 12© and Rule 56 motions has little

bearing on the outcome of this case, however, because all parties

agree on the relevant facts (see, e.g., Docket Entry 22 at 1-3;

Docket Entry 19 at 8).       In this regard, the record reflects the

following undisputed facts:

     In   July   2018,    Plaintiff   initiated    his    Grievance,   which

proceeded through Step One and Step Two of the NC DPS ARP by August

23, 2018.   (See Docket Entry 1-1 at 1 to 2; see also Docket Entry

20-1 at 2 to 4.)   On August 24, 2018, Plaintiff appealed the denial

of his Grievance to Step Three.       (See Docket Entry 1-1 at 2; Docket

Entry 20-1 at 4.)        On August 27, 2018, Plaintiff submitted his

Complaint for filing (see Docket Entry 1-2 at 1; see also Docket

Entry 22 at 1 (“I Tracey Grady on August 27[,] 2018[,] filed the

above case pursuant to 42 U.S.C. §1983[.] . . .”)), which the Clerk

docketed on August 30, 2018 (see Docket Entry 1 at 1).              Shortly



     7(...continued)
to make an appropriate decision,” but must “notify the inmate in
writing of any such extension and provide a date by which a
decision will be made.” ARP, Ch. G, Section .0307(f)(6).

                                      9
thereafter, on September 6, 2018, the NC DPS completed its Step

Three review of Plaintiff’s Grievance.         (See Docket Entry 20-1 at

5; see also Docket Entry 22 at 2.)       Accordingly, “on September 6th

2018[, Plaintiff fully] exhausted [his] Grievance.”           (Docket Entry

22 at 2; see also Docket Entry 20-1 at 5.)

     “The Courts of Appeals for the First, Second, Third, [Sixth,]

Seventh,    Tenth,   Eleventh,   and    D.C.   circuits   have   held   that

§ 1997e(a) requires exhaustion before the filing of a complaint and

that a prisoner does not comply with this requirement by exhausting

available remedies during the course of the litigation.”           McKinney

v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); see also id. at

1199-1201    (collecting   cases   and    adopting    same     rule).     By

unpublished opinion the United States Court of Appeals for the

Fourth Circuit recently endorsed the same rule.              See Germain v.

Shearin, 653 F. App’x 231, 234 (4th Cir. 2016) (“Germain I”)

(“Exhaustion has not occurred [under the PLRA] and dismissal is

warranted when an institution’s appeal process necessarily must

continue after the filing of the complaint.” (citing, inter alia,

McKinney, 311 F.3d at 1199)); see also Germain v. Shearin, 725 F.

App’x 225, 226 (4th Cir. 2018) (“Germain II”) (“[In Germain I, the

Fourth Circuit affirmed as modified the] “grant[ of] summary

judgment to [the defendant] after concluding that [the plaintiff]

failed to exhaust his claims prior to initiating his lawsuit.

Because [the plaintiff’s] administrative grievance appeared to be


                                   10
pending when he filed his complaint, [the Fourth Circuit] concluded

that the complaint should have been dismissed without prejudice for

failure to exhaust administrative remedies.”).

     Admittedly, in circumstances such as this case, “requiring

dismissal   may[   well]     occasion   the   expenditure   of   additional

resources on the part of the parties and the court, [but] it seems

apparent that Congress has made a policy judgment that this concern

is outweighed by the advantages of requiring exhaustion prior to

the filing of suit.”        McKinney, 311 F.3d at 1200.       As the United

States Supreme Court explained,

     Congress enacted § 1997e(a) to reduce the quantity and
     improve the quality of prisoner suits; to this purpose,
     Congress afforded corrections officials time and
     opportunity to address complaints internally before
     allowing the initiation of a federal case.      In some
     instances, corrective action taken in response to an
     inmate’s grievance might improve prison administration
     and satisfy the inmate, thereby obviating the need for
     litigation.   In other instances, the internal review
     might “filter out some frivolous claims.” And for cases
     ultimately brought to court, adjudication could be
     facilitated by an administrative record that clarifies
     the contours of the controversy.

Porter,   534   U.S.   at   524-25   (citations   omitted).      “Requiring

dismissal without prejudice when there is no presuit exhaustion

provides a strong incentive that will further these Congressional

objectives,” whereas permitting exhausting during the course of

litigation “will inevitably undermine” those objectives. McKinney,

311 F.3d at 1200-01.




                                     11
     Because Plaintiff exhausted his Grievance on September 6,

2018, but filed this lawsuit in August 2018, he “failed to exhaust

his claims prior to initiating this suit.   Given that [Plaintiff]

failed to . . . exhaust his claims [prior to filing], dismissal is

mandatory. However, dismissal is without prejudice to his right to

refile [now that] exhaustion [has] become complete.”    Germain I,

653 F. App’x at 234-35; see also Germain II, 725 F. App’x at 226

(explaining that, in Germain I, the Fourth Circuit “noted that [the

plaintiff] could refile his complaint should exhaustion become

complete”).

     Accordingly, the Court should grant the Motion and dismiss

without prejudice Plaintiff’s Complaint for failure to exhaust

administrative remedies.   See Germain I, 653 F. App’x at 234-35.

                            CONCLUSION

     Plaintiff commenced this action before completing Step Three

review of his Grievance.

     IT IS THEREFORE RECOMMENDED that the Motion (Docket Entry 18)

be granted and this action be dismissed without prejudice for

failure to exhaust administrative remedies.

     This 9th day of October, 2019.

                                      /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge




                                12
